         Case 7:19-cv-11369-PMH
Case 7-19-cv-11369-PMH           Document
                          Document        151 in
                                   150-1 Filed Filed 04/22/21
                                                  NYSD         Page 1 of 10
                                                        on 04/22/2021    Page 1 of 10
         Case 7:19-cv-11369-PMH
Case 7-19-cv-11369-PMH           Document
                          Document        151 in
                                   150-1 Filed Filed 04/22/21
                                                  NYSD         Page 2 of 10
                                                        on 04/22/2021    Page 2 of 10
         Case 7:19-cv-11369-PMH
Case 7-19-cv-11369-PMH           Document
                          Document        151 in
                                   150-1 Filed Filed 04/22/21
                                                  NYSD         Page 3 of 10
                                                        on 04/22/2021    Page 3 of 10
         Case 7:19-cv-11369-PMH
Case 7-19-cv-11369-PMH           Document
                          Document        151 in
                                   150-1 Filed Filed 04/22/21
                                                  NYSD         Page 4 of 10
                                                        on 04/22/2021    Page 4 of 10
         Case 7:19-cv-11369-PMH
Case 7-19-cv-11369-PMH           Document
                          Document        151 in
                                   150-1 Filed Filed 04/22/21
                                                  NYSD         Page 5 of 10
                                                        on 04/22/2021    Page 5 of 10
         Case 7:19-cv-11369-PMH
Case 7-19-cv-11369-PMH           Document
                          Document        151 in
                                   150-1 Filed Filed 04/22/21
                                                  NYSD         Page 6 of 10
                                                        on 04/22/2021    Page 6 of 10
         Case 7:19-cv-11369-PMH
Case 7-19-cv-11369-PMH           Document
                          Document        151 in
                                   150-1 Filed Filed 04/22/21
                                                  NYSD         Page 7 of 10
                                                        on 04/22/2021    Page 7 of 10
         Case 7:19-cv-11369-PMH
Case 7-19-cv-11369-PMH           Document
                          Document        151 in
                                   150-1 Filed Filed 04/22/21
                                                  NYSD         Page 8 of 10
                                                        on 04/22/2021    Page 8 of 10
         Case 7:19-cv-11369-PMH
Case 7-19-cv-11369-PMH           Document
                          Document        151 in
                                   150-1 Filed Filed 04/22/21
                                                  NYSD         Page 9 of 10
                                                        on 04/22/2021    Page 9 of 10




        April 22, 2021
         Case 7:19-cv-11369-PMH
Case 7-19-cv-11369-PMH           Document
                          Document        151 in
                                   150-1 Filed Filed 04/22/21
                                                  NYSD         Page 10 ofPage
                                                        on 04/22/2021     10 10 of 10
